Per Curiam.
The trial court denied the defendant’s petition for habeas coipus and denied the petitioner’s request for certification to appeal from the trial court’s decision. After a careful review of the record and briefs, we conclude that the petitioner has not demonstrated that the issues are debatable among jurists of reason, or that a court could resolve the issues in a different manner, or that the questions are adequate to deserve encouragement to proceed further. See Simms v. Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994).
The appeal is dismissed.